 In the Matter OfSCHREIBERMILLING & GRAIN COMPANYandFIouR,CEREAL, FEED MILL AND GRAIN ELEVATOR WORKERS, FEDERAL UNIONNo. 21008, AFFILIATEDWITH THEAMERICAN FEDERATION OF LABORCase No. C-1234.-Decided April 27,1939Animal Feed Manufacturing Industry-Settlement:stipulation providing forcompliance with Act,including reinstatement and backpay-Order:enteredon stipulation.Mr. Daniel J. Leary,for the Board.Mr. Roscoe L. Barrow,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Flour, Cereal,Feed Mill and Grain Elevator Workers, Federal Union No. 21008,herein called the Union, the National Labor Relations Board, hereincalled the Board, by Paul F. Broderick, Acting Regional Directorfor the Seventeenth Region (Kansas City, Missouri) issued its com-plaint dated March 17, 1939, against Schreiber Milling and GrainCompany, St. Joseph, Missouri, herein called the respondent, alleg-ing that the respondent had engaged in and was engaging in unfairlabor practices within the meaning of Section 8 (1), (3), and (5)and Section 2 (6) and (7) of the National Labor Relations Act, 49Stat. 449, herein called the Act.Copies of the complaint and noticeof hearing thereon were duly served upon the respondent and theUnion.Concerning the unfair labor practices, the complaint alleged, insubstance, that although the Union represented a majority of therespondent's employees in an appropriate unit, the respondent, atvarious specified times had refused to bargain with the Union asthe exclusive representative of all employees in the unit; that therespondent had discharged, laid off, or otherwise discriminated inregard to the hire and tenure of employment of several named em-ployees because of their membership in and activity in behalf ofthe Union; that the respondent had atttempted to dominate and to12 N. L.R. B., No. 61.513 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontribute financial and other support to the formation among itsemployees of a labor organization ; and that the respondent had keptthe meetings of the Union under surveillance, bargained individuallywith employees, permitted the circulation of certain petitions amongthe employees, and had through other acts interfered with, re-strained, and coerced its employees in the exercise of their rightsunder Section 7 of the Act.On March 25, 1939, the respondent, the Union, and the Board'sActing Regional Attorney for the Seventeenth Region entered intoa stipulation for the purpose of settling the case, subject to approvalby the Board.This stipulation provides as follows :It is hereby stipulated and agreed by and between SchreiberMilling and Grain Company, hereinafter referred to as therespondent, by A. B. Schreiber, its President, and O. W. Wat-kins, its attorney, and Flour, Cereal, Feed Mill and Grain Ele-vatorWorkers, Federal Union No. 21008, affiliated with theAmerican Federation of Labor, hereinafter referred to as theUnion, by its representative,Warren S. Welsh, and Daniel J.Leary, Acting Regional Attorney, Seventeenth Region, NationalLabor Relations Board, as follows :I1.Upon charges and amended charges duly filed by the Union,the National Labor Relations Board, through Paul F.Broderick,Acting Regional Director,Seventeenth Region, National LaborRelations Board, agent of the National Labor Relations Board,acting pursuant to authority granted in Section 10(b) of theNational Labor Relations Act, approved July 5, 1935, and act-ing pursuant to its Rules and Regulations-Series1,asamended-Article IV, Section 1, issued its complaint and noticeof hearing on the seventeenth(17th)day of March,nineteenhundred and thirty-nine(1939),against Schreiber Milling andGrain Company,respondent herein.2. It is hereby stipulated and agreed,subject to the approvalof the National Labor Relations Board, that:(a)Respondent withdraws its answer heretofore filed herein;expressly waives its right to file further answer;waives its rightto hearing;waives itsrightto offer evidence and to the takingof testimony in a hearing of said matter;(b)Respondent waives the making of findings of fact and con-clusions of law by the National Labor Relations Board;(c)Respondent expressly consents to the issuance by the Na-tional Labor Relations Board of a decision and order based uponthis stipulation as hereinafter set out. SCHREIBERMILLING & GRAIN COMPANY515IIIt is stipulated and agreed for purposes of this proceeding onlythat :1.Respondent is and has been since July 18, 1917, a corpora-tion organized under and existing by virtue of the laws of theState of Missouri, having its office and principal mill in St.Joseph, Missouri, hereinafter called the St. Joseph mill, and isnow and has continuously been engaged in the business of job-bing, mixing and manufacturing feeds for animal and poultryconsumption.2.Respondent owns and operates a retail store in North KansasCity,Missouri.3. In the operation of its St. Joseph mill, respondent employsforty-three (43) employees, of whom thirteen (13) employees areclerical, office and supervisory employees, and thirty (30) are pro-duction and maintenance employees.4.During the fiscal period from January 1, 1938, to Decem-ber 31, 1938, the respondent purchased and transported for usein its business at its St. Joseph mill, grains, molasses, bags, andother products in the value of $469,743.61.Of this amount ap-proximately $25,000.00 in value of these said purchases werepurchased and transported from, into and through States of theUnited States other than the State of Missouri.5.During the fiscal period from January 1, 1938, to December31, 1938, the respondent sold and transported from its St. Josephmill, animal and poultry feeds and other feeds in the value of$539,047.80.Of this amount approximately $400,000.00 in valueof said sales were sold and transported to, into and through theStates of the United States other than the State of Missouri,including the States of Kansas, Nebraska, Iowa and Arkansas.6.Respondent, Schreiber Milling and Grain Company, is en-gaged in interstate commerce within the meaning of Section 2 (6)and (7) of the National Labor Relations Act.IIIIt is stipulated and agreed that :1.Flour, Cereal, Feed Mill and Grain Elevator Workers, Fed-eral Union No. 21008, affiliated with the American Federation ofLabor, is a labor organization within the meaning of Section 2 (5)of the Act.IVIt is stipulated and agreed that :1.All of the production and maintenance employees, exclusiveof foremen and other supervisory employees, watchmen, clerical169134-39-vol. 12-34 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDand office employees, and salesmen, at the St. Joseph Mill of therespondent, constitute a unit appropriate for the purposes of col-lective bargaining, within the meaning of Section 9 (b) ofsaid Act.2.On or about July 22, 1937, and at all times thereafter, amajority of the employees in said unit had designated the unionas their representative for the purposes of collective bargainingwith respondent, and, by virtue of such designation, said Unionat all times since July 22, 1937, has, by virtue of Section 9 (a) ofsaid Act, been the exclusive representative of all employees in saidunit for the purpose of collective bargaining with respect to ratesof pay, wages, hours of employment, and other conditions ofemployment.VIt is stipulated and agreed by and between the respectiveparties hereto that the National Labor Relations Board may forth-with enter an order in the above-entitled case to the followingeffect :Respondent, Schreiber Milling and Grain Company, shall1.Cease and desist from the date hereof:(a)From interfering in any manner with, restraining or co-ercing its employees in the exercise of their rights to self-organi-zation, to form, join or assist labor organizations, to bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purposes of collectivebargaining and other mutual aid and protection, as guaranteedin Section 7 of the National Labor Relations Act;(b) From discouraging membership in the Flour, Cereal, FeedMill and Grain Elevator Workers, Federal Union No. 21008, affil-iatedwith the American Federation of Labor, or any otherorganization of its employees, by discriminating against em-ployees in regard to hire or tenure of employment or any otherterm or condition of employment, or by any other means;(c)From refusing to bargain collectively with the Flour,Cereal, Feed Mill and Grain Elevator Workers, Federal UnionNo. 21008, affiliated with the American Federation of Labor, asthe exclusive representative of all production and maintenanceemployees, exclusive of foremen and other supervisory employees,watchmen, clerical and office employees, and salesmen, at theSt. Joseph mill of the respondent, in respect to rates of pay,wages, hours of employment, and other conditions of employment.2.Take the following affirmative action to effectuate the poli-cies of the National Labor Relations Act: SCHREIBERMILLING & GRAIN COMPANY517(a)Pay immediately, directly to each of those employeeslisted on Appendix "A", attached hereto and made a part hereof,the sum of fifty dollars ($50.00) and pay directly to each of saidemployees on July 1, 1939, the additional sum of twenty-fivedollars ($25.00), and on October 1, 1939, the additional sum oftwenty-five dollars ($25.00).(b)Pay immediately directly to Charles Gray the sum oftwenty-five dollars ($25.00).(c)Offer to those employees named on Appendix "A" and toCharles Gray, full and immediate reinstatement to their formerpositions, without prejudice to their seniority rights and otherrights and privileges.(d)Upon request, for a period of one year from the datehereof bargain collectively with the Flour, Cereal, Feed Milland Grain Elevator Workers, Federal Union No. 21008, affiliatedwith the American Federation of Labor, as the exclusive repre-sentative of all the production and maintenance employees, ex-clusive of foremen and other supervisory employees, watchmen,clerical and office employees, and salesmen, at the St. Joseph millof the respondent, in respect to rates of pay, wages, hours ofemployment and other conditions of employment.(e) Immediately post notices in conspicuous places throughoutitsSt. Joseph mill and maintain such notices for a period ofsixty (60) consecutive days, stating:(1) that respondent will cease and desist as aforesaid, and(2) that respondent will take the affirmative action aforesaid(f)Notify the Acting Regional Director for the SeventeenthRegion within a period of ten (10) days after the entry of theorder what steps have been taken to comply with the said order.VIIt is hereby expressly stipulated and agreed that the designa-tion "Case No. XVII-0-175" may be stricken from both theamended charge and the complaint; that the designation "CaseNo. XVII-C-497" may be substituted therefor, and that suchamendments may and have been made by interlineation in saidamended charge and complaint.VIIIt is stipulated and agreed that this stipulation, together withthe corrected amended charge, the corrected complaint, the noticeof intention to amend the complaint, the notice of hearing, theRules and Regulations of the Board, and proof of service thereof, 518DECISIONSOF NATIONALLABOR RELATIONS BOARDmay be introduced as evidence by filing them with the ChiefTrial Examiner of the National Labor Relations Board at Wash-ington, D. C.VIIIIt is further expressly stipulated and agreed that after themaking of said order and decision by the National Labor Rela-tionsBoard, in strict accordance with this stipulation, saidBoard may submit, without further notice to the parties hereto,a consent decree to the appropriate United States Circuit Courtof Appeals, which decree shall provide for the affirmance andenforcement in full of each and every provision contained in theorder which it is hereinbefore provided that the National LaborRelations Board may make herein, in strict accordance with thisstipulation, and the several parties hereto hereby consent to theentry of said decree by said appropriate Circuit Court ofAppeals.IXAll stipulations herein made and terms and provisions thereofare made subject to the approval of the National Labor RelationsBoard.Dated this 25th day of March, nineteen hundred thirty-nine(1939) at St. Joseph, Missouri.On March 30, 1939, the Board issued its order approving the abovestipulation, making it a part of the record in the case, and transfer-ring the proceeding to the Board for the purpose of entering a deci-sion and order by the Board pursuant to the provisions of thestipulation.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYSchreiber Milling and Grain Company is a Missouri corporation,having its office and principal mill in St. Joseph, Missouri. It isengaged in jobbing, mixing, and manufacturing feeds for animal andpoultry consumption.The Company purchased in 1938 grain, mo-lasses, and other products at a cost of $469,743.61, of which approxi-mately 5 per cent were shipped to the St. Joseph mill from pointsoutside of Missouri.During 1938 the Company sold and transportedfrom the St. Joseph mill animal and poultry feeds which grossed$539,047.80.Approximately 74 per cent of these products wereshipped to points outside of Missouri. SCHREIBER MILLING & GRAIN COMPANY519We find that the above described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact and the stipulationand the entire record in the case and pursuant to Section 10 (c) ofthe National Labor Relations Act, the National Labor Relations Boardhereby orders that Schreiber Milling and Grain Company, St. Joseph,Missouri, shall :1.Cease and desist from :(a) Interfering in any manner with, restraining, or coercing itsemployees in the exercise of their rights to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted ac-tivities for the purposes of collective bargaining and other mutualaid and protection, as guaranteed in Section 7 of the National LaborRelations Act;(b)Discouraging membership in the Flour, Cereal, Feed Mill andGrain Elevator Workers, Federal Union No. 21008, affiliated with theAmerican Federation of Labor, or any other organization of its em-ployees, by discriminating against employees in regard to hire ortenure of employment or any other term or condition of employment,or by any other means;(c)Refusing to bargain collectively with the Flour, Cereal, FeedMill and Grain Elevator Workers, Federal Union No. 21008, affiliatedwith the American Federation of Labor, as the exclusive representa-tive of all production and maintenance employees, exclusive of fore-men and other supervisory employees, watchmen, clerical and officeemployees, and salesmen, at the St. Joseph mill of respondent, in re-spect to rates of pay, wages, hours of employment, and other conditionsof employment.2.Take the following affirmative action which the Board finds willeffectuate the policies of the National Labor Relations Act :(a)Pay immediately, directly to each of those employees listedon Appendix "A", attached hereto and made a part hereof, the sumof fifty dollars ($50.00) and pay to each of said employees on July 1,1939, the additional sum of twenty-five dollars ($25.00), and onOctober 1, 1939, the additional sum of twenty-five dollars ($25.00) ;(b)Pay immediately directly to Charles Gray the sum of twenty-five dollars ($25.00) ;(c)Offer to those employees named on Appendix "A" and toCharles Gray, full and immediate reinstatement to their former posi-tions, without prejudice to their seniority rights and other rights andprivileges; 520DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Upon request, for a period of 1 year from the date hereof,bargain collectively with the Flour, Cereal, Feed Mill and GrainElevator Workers, Federal Union No. 21008, affiliated with the Amer-ican Federation of Labor, as the exclusive representative of all theproduction and maintenance employees, exclusive of foremen andother supervisory employees, watchmen, clerical and office employees,and salesmen, at the St. Joseph mill of the respondent, in respect torates of pay, wages, hours of employment, and other conditions ofemployment ;(e) Immediately post notices in conspicuous places throughout itsSt. Joseph mill and maintain such notices for a period of sixty (60)consecutive days, stating:(1) that respondent will cease and desist as aforesaid, and(2) that respondent will take the affirmative action aforesaid;(f)Notify the Acting Regional Director for the SeventeenthRegion within a period of ten (10) days after the entry of theOrder what steps have been taken to comply with the said Order.APPENDIX "A"John TealeLewis DukeC. D. HillM. S. PoageManford E. DeanL.W. GillespieRobert PerkinsF. F. CulverB. L. McDonaldClifton Jarvis